DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group 1 comprising claims 16 – 27 in the reply filed on 3/31/2022 is acknowledged.
Claims 28 – 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 – 18, 26 and 27 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kim et al. (US 2011/0124132 A1; “Kim”).
Regarding claim 16, Kim teaches a multisystem (test system using a disk-type microfluidic device 200 and rotational disk type platform 100; paragraphs [0034] and [0040] – [0044]; figures 1, 2 and 6) for simultaneously performing a biochemical examination and a blood test (the microfluidic device can simultaneously conduct immunosorbent assay (immunosorbent assay unit (IMU); paragraphs [0039] and [0044]) and biochemical analysis; paragraph [0014]; the biochemical analysis unit (BCU) may execute a variety of blood tests; paragraphs [0039] and [0126]), the multisystem including a multi-disc (disk-type microfluidic device 200; figures 1 and 2; paragraphs [0039] and  [0040]) in which a biochemical examination unit (the biochemical analysis may be performed even using the IMU; paragraphs [0030] and [0122]; figures 1 and 2) and a blood testing unit (biochemical analysis unit (BCU); paragraphs [0022], [0039] and [0126]) are divided and formed in a fan shape based on a rotation center (the device includes a rotational driver 301 to rotate the disk type microfluidic device; figures 1 and 6; paragraphs [0046] and [0101]). Different disks can comprise different reagents for performing different  tests or immunoassays (paragraph [0047]; Table 1 (paragraph [0049])).
Regarding claim 17, Kim teaches the multisystem of claim 16, wherein the multi-disc additionally includes an immunity test unit to perform immunity test at the same time (the immunosorbent assay unit (IMU) can detect a specific antibody or antigen; paragraphs [0039] and [0044]).
Regarding claim 18, Kim teaches the multisystem of claim 16, wherein the multi-disc includes an upper cover, and a reaction chamber plate which is detachably combined with or integrally formed with the upper cover (the rotational disk type platform 100 may be fabricated in a laminate form of multiple plates; paragraph [0042]).
Regarding claim 26, Kim teaches the multisystem of claim 16, additionally including: a lighting unit (light emission part 321 that may comprise a semiconductor light emitting device (LED) or a laser diode (LD); paragraph [0108]) which irradiates light onto the multi-disc; a camera unit (the photomultiplier tube (PMT) of a camera; paragraph [0110]) that is capable of photographing the multi-disc; a display unit (liquid crystal display (LCD); paragraph [0113]) which displays data received from the camera unit; and a DB unit (diagnostic DB 340; paragraph [0112]). 
Regarding claim 27, Kim teaches the multisystem  of claim 26, wherein the lighting unit is comprised of a light source (light emission part 321 that may comprise a semiconductor light emitting device (LED) or a laser diode (LD); paragraph [0108]) and a light filter (or light guide; paragraph [0111]) capable of irradiating a monochromatic light onto the multi-disc, the camera unit (the photomultiplier tube (PMT) of a camera; paragraph [0110]) is disposed above the multi-disc to transmit the measured absorbance data or captured image data to the display unit by measuring absorbance values after a reaction of the multi-disc or capturing images, the display unit (liquid crystal display (LCD); paragraph [0113]) displays the absorbance data and image data received from the camera unit, and the DB unit (diagnostic DB 340; paragraph [0112]) is interlocked with the camera unit and the display unit, stores the measured data, and stores data compared with stored reference data. As shown in figure 6, inspection part 320 comprises light emission part 321 and light receiving part 322 positioned to interrogate disk type microfluidic device 200 (paragraphs [0100] – [0111]).
Allowable Subject Matter
Claims 19 – 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 19, the cited prior art neither teaches nor fairly suggests the multisystem of claim 18, wherein the upper cover of the multi-disc includes a first blood injection port and a second blood injection port which are provided at positions adjacent to the rotation center, and a plurality of reagent injection ports which are formed to be distributed in an arc shape at the edge side, and the reaction chamber plate includes a biochemical examination unit for measuring concentration values of biochemical components of serum to diagnose vital functions, a blood testing unit for separating blood samples to measure and test the number and deformation of red blood cells or white blood cells, and an immunity test unit for measuring an antigen-antibody reaction of serum to diagnose and test cancer or viruses. 
Regarding claim 20, the cited prior art neither teaches nor fairly suggests the multisystem of claim 16, wherein the biochemical examination unit of the multi-disc includes: a blood receipt chamber; a blood filter chamber which is provided to be communicated with the blood receipt chamber; a plurality of serum distribution chambers which are provided to be communicated with the blood filter chamber through an arc-shaped distribution flow path; and a plurality of reagent reaction chambers which are provided to be communicated with the plurality of serum distribution chambers.
Regarding claim 24, the cited prior art neither teaches nor fairly suggests the multisystem of claim 16, wherein the blood testing unit includes: a capillary tube holding chamber which holds tubes containing blood samples; and a dyeing chamber which is provided to discriminate and count the white blood cells by treating the blood samples with a dyeing reagent, thereby dyeing five types of white blood cells.
Regarding claim 25, the cited prior art neither teaches nor fairly suggests the multisystem of claim 17, wherein the immunity test unit includes a structure which centrifuges a blood sample injected through a separate injection port, and to which only a separated serum is supplied, or a structure which is communicated with the distribution flow path provided in the biochemical examination unit to receive serum only constituting filtered blood components.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796